NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TRAVIS RAY THOMPSON,                            No. 21-15812

                Plaintiff-Appellant,            D.C. No. 1:21-cv-00001-AWI-JLT

 v.

KATHLEEN ALLISON, Secretary of                  MEMORANDUM*
CDCR; CONNIE GIPSON, Warden,
Director of the Div. of Adult Inst.;
IGBINOZA, Chief Medical Officer;
CHRISTIAN PFEIFFER, Warden, Warden,
Kern Valley State Prison,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Anthony W. Ishii, District Judge, Presiding

                             Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      California state prisoner Travis Ray Thompson appeals pro se from the

district court’s judgment dismissing for failure to exhaust administrative remedies


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his 42 U.S.C. § 1983 action alleging violations of his Eighth Amendment rights.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo legal rulings on

exhaustion. Albino v. Baca, 747 F.3d 1162, 1171 (9th Cir. 2014) (en banc). We

affirm.

      The district court properly dismissed Thompson’s action because Thompson

was required to exhaust administrative remedies, but alleged in the complaint that

he did not. See Albino, 747 F.3d at 1169 (where a failure to exhaust is clear from

the face of the complaint, a district court may dismiss for failure to state a claim);

see also Ross v. Blake, 578 U.S. 632, 643-44 (2016) (articulating the limited

circumstances in which administrative remedies are not “available” and therefore

need not be exhausted).

      AFFIRMED.




                                           2                                    21-15812